DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' amendment filed on 03/01/2021.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant's election without traverse of species III in the reply filed on 03/01/2021 is acknowledged.  Claims 1-4 and 6-20, are presented for examination consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-2, 4-6 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Niwa (20150280421) in view of Billingsley et al. (20110063759 and hereinafter as Bill)
Regarding claim 1, Niwa teaches a low-voltage protective switching device [device of fig 2, low voltage has been interpreted as any relative term and “Parallel” has been interpreted as coupled in parallel through intervening element], comprising: at least one outer conductor path [intended current path for travel, e.g. through 11/12] from an outer conductor supply terminal [terminal supplying current] of the low-voltage protective switching device to an outer conductor load [i.e. output terminal] terminal of the low-voltage protective switching device, 
a mechanical bypass switch [11, ¶37-¶38 shows 11/12 as mechanical switches] disposed in the outer conductor path a first semiconductor circuit [31] arrangement of the low-voltage protective switching device connected parallel to the mechanical bypass switch, 
an electronic control unit [50]; 
a current measuring arrangement [21/42] disposed in the outer conductor path the current measuring arrangement being connected with the electronic control unit, 
[12] disposed in series to the first semiconductor circuit arrangement and in parallel [in parallel with 11 since 12 right terminal is coupled to 11’s left terminal through intervening elements] to the mechanical bypass switch; 
wherein the electronic control unit is configured to control the mechanical bypass switch and the first semiconductor circuit arrangement upon detecting of a predeterminable overcurrent [“accident” alludes to overcurrent state, see ¶5, “…the current at accident time increases more and the value of the current to be interrupted by the current-interrupting path becomes larger.”], by the current measuring arrangement [see ¶20].
While Niwa’s circuit uses AC power and it is known in the art that an AC operated circuit would need a neutral terminal, Niwa does not explicitly mention a neutral conductor path from a neutral conductor terminal of the low-voltage protective switching device to a neutral conductor load terminal of the low-voltage protective switching device.
Bill teaches a neutral conductor path [fig 3] from a neutral conductor terminal [neutral] of the low-voltage protective switching device [32] to a neutral conductor load terminal [see load line] of the low-voltage protective switching device.

 
Regarding claim 2, Niwa as modified teaches the low-voltage protective switching device according to claim 1, wherein the electronic control unit is configured to actuate the first mechanical disconnecting switch [¶20 Niwa].  

Regarding claim 4, Niwa as modified teaches the low-voltage protective switching device according to claim 1, further comprising an overvoltage suppressor [¶31, item 32 Niwa] disposed in circuit in parallel to the mechanical bypass switch and to the first semiconductor circuit arrangement and in series to the first disconnecting switch.  

Regarding claim 6, Niwa as modified teaches the low-voltage protective switching device according to claim 5, wherein the switch having multiple breaks is configured comprising at least one movable switching bridge having at least one first and at least one second movable contact [see 125 and 124 respectively].  

Regarding claim 16, Niwa as modified teaches the low-voltage protective switching device according to claim 1. wherein the predeterminable overcurrent comprises a short-circuit [short circuit current has been interpreted as current that is higher than a predetermined current, see ¶20 Niwa]. 


Allowable Subject Matter
Claims 3, 7-15 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BRYAN R PEREZ/Examiner, Art Unit 2839